Citation Nr: 9925852	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed.  In this regard, the Board notes that 
this claim was received in February 1997, and that the 
veteran's claim is based on allegations that he was sexually 
assaulted by two male civilians in late 1973.  The provisions 
of VA Adjudication Procedure Manual M21-1 (Manual M21-1) 
provide that for claims based on personal assault, there are 
no restrictions on the type of evidence which may be 
considered.  See Manual M21-1, Part III, 5.14(c) and Part VI, 
7.46(c) (February 20, 1996).  In addition, VA has undertaken 
a special obligation to assist a claimant in producing 
corroborating evidence of an inservice stressor in personal 
assault cases; such provisions are regulatory and must be 
applied in all cases involving allegations of inservice 
personal assault.  See Patton v. West , 12 Vet. App. 272 
(1999); M21-1, Part VI, 11.38(b)(2) (October 28, 1998).  

In this case, a review of the record shows that the RO has 
attempted to obtain all relevant records.  The Board notes 
that in February 1997 the RO advised the veteran that his 
stressor must be verified, and he was informed as to the 
types of evidence which may be probative of his claim.  The 
RO has obtained the veteran's relevant post-service records 
of treatment.  The Board further notes that the veteran has 
stated that he never filed a report of the assault, and that 
he has indicated that both of the men who allegedly assaulted 
him are deceased.  Given the foregoing, and given the Board's 
determination that the preponderance of the evidence shows 
that the veteran does not currently have PTSD, any failure to 
attempt to verify the veteran's claimed stressors has not 
prejudiced his PTSD claim.  See Damrel v. Brown, 6 Vet. App. 
242, 246 (1994) (error harmless where claimant cannot prevail 
as a matter of law).  Under the circumstances, the Board 
finds that no further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

The veteran asserts that he has PTSD as a result of a sexual 
assault by two civilians on December 27, 1974.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The 
Board notes that this regulation was recently amended.  See 
64 Fed. Reg. 32,807-8 (June 18, 1999).  However, the changes 
did not affect the requirement that a non-combat veteran 
provide credible supporting evidence that the claimed in-
service stressor(s) actually occurred.  The Board has 
reviewed the facts in this case in light of both versions of 
the regulation, and concludes that the June 1999 regulatory 
amendments do not affect the outcome of this case.

The Board finds that the preponderance of the evidence shows 
that the veteran does not have PTSD.  Despite the diagnoses 
of PTSD (discussed infra) which are sufficient to well ground 
the claim, the Board finds that the preponderance of the 
evidence shows that the veteran does not have PTSD.  First, 
the Board notes that the veteran's service medical records 
show that he was treated for what appear to be complaints of 
anxiety and tension in 1972 (prior to the alleged rape), as 
well as an overdose of aspirin in January 1974.  However, the 
January 1974 report shows that the examiner stated that there 
was no indication of suicidal ideation, and there is no 
inservice record of follow-up treatment.  The veteran's 
separation examination report, dated in March 1974, shows 
that notwithstanding complaints such as depression and 
nervous trouble, the veteran's psychiatric condition was 
clinically evaluated as normal, and that the examiner 
determined that there were no psychiatric complications or 
sequale.  Service medical records also do not show any 
treatment for trauma, rape or assault.  

The next records of treatment for psychiatric symptoms are 
records from the Family Health Plan (FHP), which show 
treatment for depression and marital stress beginning in 
1982.  This is approximately eight years after separation 
from service.  The earliest diagnosis of PTSD is dated in 
1997, which is approximately 22 years after separation from 
service, and nine years after the veteran reported being 
raped by two men in a park late at night in August 1988.  Of 
particular note, in May 1998, the veteran was examined by a 
VA psychiatrist to determine whether he had PTSD related to a 
sexual assault by two men in December 1973.  A review of the 
subsequent VA PTSD examination report, dated in May 1998, 
shows that the examiner determined that the veteran's Axis I 
diagnoses were dysthymic disorder, and sexual disorder not 
otherwise specified.  In an addendum, dated in July 1998, the 
examiner stated that he had specifically ruled out PTSD.  

The Board finds the May 1998 VA PTSD examination report (and 
the accompanying addendum) are highly probative evidence 
which show that the veteran does not have PTSD.  This report 
was based on a review of the claims file, as well as 
psychological testing, and shows that the examiner carefully 
and thoroughly explained his interpretation of the test 
results.  The report includes an account of the veteran's 
life history and subjective complaints, and provides 
objective clinical findings.  

The Board further notes that its conclusion that the veteran 
does not have PTSD is supported by a February 1998 VA mental 
disorders examination report which contains an Axis I 
diagnosis of dysthymic disorder, and a November 1995 VA 
mental disorders examination report, which contains an Axis I 
diagnosis of adjustment disorder with mixed emotional 
features.  In addition, records from FHP, dated between 1982 
and 1992, contain diagnoses of depression and marital stress, 
but do not show PTSD.  These records are also remarkable for 
a reported sexual assault by two men late at night in a park 
in August 1988.  Records from the Mental Health Associates, 
dated between 1994 and 1995, show that the veteran was 
treated for physical and psychiatric symptoms that included 
anxiety, depression, somatic concerns and suicidal ideation, 
but do not contain a diagnosis of PTSD.

In reaching this decision, the Board has considered the 
opinions contained in VA outpatient reports, dated between 
1997 and 1998.  These records show that the veteran was 
diagnosed with PTSD.  However, the Board points out that 
these reports lack the indicia of reliability which were 
noted in the Board's discussion of the May 1998 VA PTSD 
examination report.  For example, these reports (which come 
at least 22 years after the veteran's active duty) are 
without the slightest support by citation to any clinical 
findings in service or thereafter, are not shown to have been 
based upon a review of service medical records, and are in 
some cases accompanied by competing diagnoses of a depressive 
disorder.  

The Board has also considered a diagnosis of PTSD contained 
in a VA hospital report, dated in July 1998.  A review of 
this report shows that the veteran was admitted for non-
psychiatric treatment, specifically, he was admitted for an 
open Toupet fundoplication and pyloromyotomy related to 
gastroesophageal reflux disease.  The PTSD diagnosis in the 
hospital report appears to be based solely on a PTSD 
diagnosis contained in a VA outpatient report.  

As previously stated, the VA outpatient reports lack 
sufficient indicia of reliability to outweigh the VA 
examination reports and the reports of private health care 
providers.  In light of the relevant medical evidence, 
including the VA examination reports dated in May 1998 (and 
the accompanying July 1998 addendum), February 1998 and 
November 1995, and the reports of private health care 
providers, which show that the veteran does not have PTSD, 
the Board finds that the probative value of the opinions 
indicating that the veteran has PTSD are outweighed by the 
contrary evidence of record which indicates that the veteran 
does not have PTSD.  The veteran's claim for service 
connection for PTSD fails on the basis that all elements 
required for such a showing have not been met; and that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.  Accordingly, service connection 
for PTSD must be denied.

While the Board has considered the written testimony of the 
veteran, the Board points out that although the veteran's 
arguments and reported symptoms have been noted, the issues 
in this case ultimately rest upon interpretations of medical 
evidence and conclusions as to the veteran's correct 
diagnosis.  The veteran, as a lay person untrained in the 
fields of medicine and psychiatry, is not competent to offer 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board has determined that service connection for PTSD is not 
warranted.  To that extent, the veteran's contentions to the 
contrary are unsupported by persuasive evidence. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

